DETAILED ACTION
The amendment filed on 02/22/2021 has been entered and fully considered. Claims 1-7, 9-16, 22-34, 39-40 and 45-54 are pending, of which claim 1 and 29 are amended, and Claims 45-54 are newly added.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6, 8-11, 14-16, 33-34, 39-40 and 45-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay et al. (US 2007/0004044) (Ramsay) in view of Dixon (AACC’s fifth annual Mass Spectrometry Conference, 2015).
Regarding claims 1 and 29, Ramsay teaches a method of proteome analysis comprising the steps of:
obtaining a biological sample, wherein the biological sample is an animal biopsy, animal cell homogenate, animal cell fraction, cultured animal cells, non-cultured animal cells, animal whole blood, animal plasma, animal biological fluids, or a single cell organism (par [0044]);
transferring a first volume of the biological sample to one reactor well on a plate having a plurality of reactor wells, wherein the first volume is a non-zero amount less than 1000 nL (Fig. 1, par [0099]),
processing the biological sample in the one reactor well (par [0099]);

transferring the extracted sample from the one well to a mass-spectrometry based analytical instrument (par [0105]); and
providing protein identification for each of a plurality of proteins composing the complement of proteins (par [0113] [0121]).
Ramsay teaches that the plate is microtiter plate (par [0092]). Thus, it is more likely that each well of the microtiter plate contains less than 1000 nl or 500 ng proteins, and the volume of the processed sample that is transferred is less than 50 µL.
It is conventional to substitute well with vessel, because both vessel and well are designed for holding liquid. The result is predictable.
Ramsay does not specifically teach dispensing the processed sample into one well on a well plate having a plurality of wells, wherein the one well is pre-loaded with a volume of a liquid carrier buffer; and diluting the processed sample, thereby yielding in the one well a diluted sample, before transferring the diluted sample from the one well to a mass-spectrometry based analytical instrument. In the analogous art of sample preparation for mass-spectrometry, Dixon teaches diluting the processed biological sample, thereby yielding a diluted sample (page 11). Dixon teaches that “Dilution of prepared sample minimizes the presence of salts and matrix effects.” (page 11). Dixon teaches that the biological sample includes urine, oral fluid, plasma, serum, whole blood, meconium and tissue (page 5). At time before the filing, it would have been obvious to one of ordinary skill in the art to diluting the processed sample that is transferred in Ramsay with preloaded liquid carrier buffer in another well, wherein the diluted sample has a volume of at least 5 μL, in order to minimize the presence of salts and matrix effects. A person skilled in the art would have been motivated to do so, because the extracted proteins from a biological sample may contains matrix co-extractives and salt that can change the ionization efficiency of an analyte causing signal suppression or enhancement.
Ramsay does not specifically teach using a well plate having a plurality of wells for diluting the processed sample. However, Ramsay discloses a well plate having a 
Regarding claim 2, Ramsay teaches that wherein the complement of proteins, peptides related to the complement of proteins, or both are unlabeled (par [0113]).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art to co-registering a spatial region of a tissue sample with a reactor vessel, and with a well, in order to track the process.
Regarding claims 4 and 5, it would have been obvious to one of ordinary skill in the art to optimize the dimensions of spatial region by routine experimentation.
Regarding claim 6, Ramsay teaches that wherein the liquid carrier buffer comprises a mass spectrometry-compatible surfactant (par [0075]).
Regarding claim 9, Ramsay teaches that wherein the plurality of proteins comprises at least 1000 proteins (par [0113]).
Regarding claim 10, Ramsay teaches that wherein the plurality of proteins comprises at least 2000 proteins (par [0113]).
Regarding claim 11, it would have been obvious to one of ordinary skill in the art to visually represent the analysis result, such as in computer screen display.
Regarding claims 14 and 15, A person skilled in the art would have appreciate repeatedly dispensing a volume of a wash solution into the one reactor vessel and subsequently transferring the one reactor vessel's contents to the one well , would transfer more complete content from the reactor to the well.
Regarding claims 16 and 33-34, it is conventional to use syringe for transferring liquid sample.
Regarding claims 21 and 30, Ramsay teaches obtaining a biological sample, transferring a first volume of the biological sample to the one reactor vessel (par [0015]) and processing the biological sample to obtain the processed sample (par [0015][0068]).
Since the well in Ramsay has dimension in micrometer, the first volume of sample that the well is more likely a non-zero amount and less than 1000 nL, 

Regarding claim 28, it is conventional that the diluting step further comprises dispensing a volume of a wash solution into the one reactor vessel and subsequently transferring the one reactor vessel's contents to the one well, in order to transfer all sample from the reactor vessel into the well.
Regarding claims 45-46, Ramsay teaches that wherein the biological sample is a mammalian sample (par [0045]).
Regarding claims 47-48, Ramsay teaches that wherein the biological sample is of primate origin (par [0045]).
Regarding claims 49-50, Ramsay teaches that wherein the biological sample is a human sample (par [0045]).
Regarding claims 51-52, Ramsay teaches that wherein the biological sample is obtained from a subject that is at risk of, or has acquired, a particular condition or disease (par [0047]).
Regarding claims 53-54, Ramsay teaches that wherein the biological sample is cells isolated from whole blood or cell isolated from histological thin sections (par [0045]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Dixon as applied to claims 1-6, 8-11, 14-16, 33-34, 39-40 and 45-54 above, and further in view of Chang et al. (Journal of Proteome Research, 2015) (Chang).
Regarding claim 7, Ramsay does not specifically teach that wherein the MS-compatible surfactant comprises ProteaseMAX, RapiGest, PPS Silent Surfactant, oxtyl β-D-glucopyranoside, n- dodecyl β-D-maltoside (DDM), digitonin, Span 80, Span 20, sodium deoxycholate, or a combination thereof. However, Chang teaches that wherein the MS-compatible surfactant comprises ProteaseMAX, RapiGest, PPS Silent Surfactant, oxtyl β-D-glucopyranoside, n- dodecyl β-D-maltoside (DDM) and digitonin (page 1588, par 2). At time of the invention it would have been obvious to one of ordinary skill in the art to select ProteaseMAX, RapiGest, PPS Silent Surfactant, oxtyl β-.
Claim 12-13 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Kowalski as applied to claims 1-6, 8-11, 14-16, 33-34 and 39-44 above, and further in view of Seeley et al. (PNAS, 2008) (Seeley).
Regarding claim 12 and 31, while Ramsay teaches analyzing tissue sample (par [0044]), Ramsay does not specifically teach that wherein the visual representation comprises one or more of the protein identifications mapped to a spatial region of a tissue sample. Seeley teaches that wherein the visual representation comprises one or more of the protein identifications mapped to a spatial region of a tissue sample (Fig. 1B-C, page 18126, par 4). At time of the invention it would have been obvious to one of ordinary skill in the art to modify Ramsay and incorporate the visual representation comprises one or more of the protein identifications mapped to a spatial region of a tissue sample by co-registering a spatial region of the tissue sample with the one reactor, and with the one well, in order to characterize the tissue.
Regarding claim 13, Seeley teaches wherein the visual representation further comprises a quantification of protein amount for the one or more protein identifications (Fig. 1, page 18126, par 4).
Regarding claim 32, since the reactor vessel in Ramsay has dimension in micrometer, it would be more likely that wherein the spatial region has dimensions less than or equal to 500 μm.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Dixon as applied to claims 1-6, 8-11, 14-16, 33-34, 39-40 and 45-54 above, and further in view of Humpgries et al. (EP 0 290 125) (Humphries).
Regarding claim 22, Ramsay does not specifically teach that wherein the plate having a plurality of reactor vessels has one or more hydrophilic surfaces configured for containment of the biological sample. However, Humphries teaches that the plate having a plurality of reactor vessels has one or more hydrophilic surfaces configured for containment of the biological sample (page 2, lines 33-36). Humphries teaches that “By rendering the wells of the well hydrophilic, a planar horizontal meniscus is obtained (in the center of the wells) that is perpendicular to the vertical beam of light used in the 
Since the reactor vessel in Ramsay has dimension in micrometer, it is more likely that the hydrophilic surfaces have a non-zero, total surface area less than 25 mm2.
Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Dixon as applied to claims 1-6, 8-11, 14-16, 33-34, 39-40 and 45-54 above, and further in view of Cunanan et al. (US 2006/0154230) (Cunanan).
Regarding claim 24-25, Ramsay does not specifically teach that wherein the liquid carrier buffer is phosphate buffered saline, ammonium bicarbonate, tris(hydroxymethyl)aminomethane, liquid chromatography mobile phase, or a combination thereof. However, Cunanan teaches that the liquid carrier buffer is phosphate buffered saline (par [0009]).  At time of the filing it would have been obvious to one of ordinary skill in the art to select phosphate buffered saline as the buffer for biological sample, be the selection is based on its suitability for the intended use.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 29 have been considered but are moot in view of new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.